Case 6:19-cv-00427-RRS-PJH Document 45 Filed 10/15/20 Page 1 of 6 PageID #: 277




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 SHARMAINE MALLET, ET AL.                     CIVIL ACTION NO. 6:19-cv-00427

 VERSUS                                       JUDGE SUMMERHAYS

 JASON GEANS, ET AL.                          MAGISTRATE JUDGE HANNA

                           MEMORANDUM RULING

       Pending before this Court is the defendants’ motion to limit discovery to the

 issue of qualified immunity. (Rec. Doc. 41). The motion is opposed. Considering

 the evidence, the law, and the arguments of the parties, and for the reasons fully

 explained below, the motion is denied.

                                    Background

       The plaintiffs alleged that the defendant police officers used excessive force

 in arresting Nathaniel McCoy, Sr., who died in custody after having been tasered

 several times. The plaintiffs asserted claims under 42 U.S.C. 1983 and also under

 Louisiana state law. When they answered the plaintiffs’ petitions, the defendants

 asserted the defense of qualified immunity. They now seek to limit discovery to the

 issue of qualified immunity.

                                 Law and Analysis

       “Qualified immunity protects government officials from civil liability in their

 individual capacity to the extent that their conduct does not violate clearly
Case 6:19-cv-00427-RRS-PJH Document 45 Filed 10/15/20 Page 2 of 6 PageID #: 278




 established statutory or constitutional rights.”1 When a defendant asserts qualified

 immunity, the plaintiff must show that he has pleaded “facts which, if true, would

 overcome the defense of qualified immunity.”2 To do so, the plaintiff must show (1)

 that the official violated a statutory or constitutional right, and (2) that the right was

 clearly established at the time of the challenged conduct.3 For a right to be clearly

 established, it must be beyond debate that the defendant's actions were

 unconstitutional at the time they were taken.4

        Although “[t]he generic pleading requirements of FED.R.CIV.P. 8 govern

 suits against individual defendants in their official capacity,” the Fifth Circuit has

 clarified that “[p]laintiffs suing governmental officials in their individual

 capacities… must allege specific conduct giving rise to a constitutional violation.”5

 “The plaintiff must allege specific facts giving rise to a constitutional violation”

 rather than making “conclusional assertions.”6




 1
        Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016).
 2
        Zapata v. Melson, 750 F.3d 481, 485 (5th Cir. 2014).
 3
        Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013).
 4
        McCoy v. Alamu, 950 F.3d 226, 233 (5th Cir. 2020).
 5
         Oliver v. Scott, 276 F.3d 736, 741 (5th Cir. 2002) (citing Anderson v. Pasadena Indep. Sch.
 Dist., 184 F.3d 439, 443 (5th Cir. 1999)).
 6
        Oliver v. Scott, 276 F.3d at 741 (citing Baker v. Putnal, 75 F.3d 190, 195 (5th Cir. 1996)).

                                                 2
Case 6:19-cv-00427-RRS-PJH Document 45 Filed 10/15/20 Page 3 of 6 PageID #: 279




       The protection afforded by qualified immunity applies to the lawsuit itself,

 and not merely to liability, and thus the issue should be resolved as early as possible

 in the litigation.7 Therefore, the Fifth Circuit has held that

       [t]he district court may ban discovery at this threshold pleading stage
       and may limit any necessary discovery to the defense of qualified
       immunity. The district court need not allow any discovery unless it
       finds that plaintiff has supported his claim with sufficient precision and
       factual specificity to raise a genuine issue as to the illegality of
       defendant's conduct at the time of the alleged acts.8

 This Court finds that the plaintiffs presented enough factual detail in their petitions

 to raise a genuine issue as to the illegality of defendants= conduct, even in light of

 the Fifth Circuit’s recent ruling in Cooper v. Flaig,9 which was cited by the

 defendants in support of their motion. This Court concludes that there are factual

 issues that preclude an ability to rule on the qualified immunity defense without

 further clarification. Although the court may rule in favor of the defendants should

 a well-supported motion for summary judgment be filed, there is no basis for limiting

 discovery solely to the issue of qualified immunity at this time.

       Qualified immunity is only applicable as a protective shield once a plaintiff

 has made out a constitutional-violation claim against an official acting in his



 7
       Babb v. Dorman, 33 F.3d 472, 477 (5th Cir. 1994).
 8
       Schultea v. Wood, 47 F.3d 1427, 1434 (5th Cir. 1995).
 9
       779 Fed. App’x 269 (5th Cir. 2019), cert. denied, 2020 WL 3405859 ( June 22, 2020).

                                              3
Case 6:19-cv-00427-RRS-PJH Document 45 Filed 10/15/20 Page 4 of 6 PageID #: 280




 individual capacity.10 In this case, the plaintiffs asserted individual-capacity claims

 under Section 1983 against Carencro Police Chief David Anderson and police

 officers Jason Geans, James Mitchell, and Logan Duplechien, but they also asserted

 official capacity claims against those same persons, which are not subject to the

 qualified immunity defense.11 The plaintiffs also asserted claims against the City of

 Carencro, which are not subject to the qualified immunity defense.12 The plaintiffs

 also asserted state law claims, which may not be subject to the qualified immunity

 defense. Consequently, with regard to their state law claims, official capacity

 claims, and the claims against the City of Carencro, the plaintiffs are entitled to

 conduct discovery to the full extent allowable under Rule 26(b)(1) of the Federal

 Rules of Civil Procedure.

        A party asserting qualified immunity is not immune from all discovery – only

 that which is avoidable or overly broad.13 This Court finds that the constitutional

 claims asserted in this lawsuit are so intertwined with the other claims to which

 qualified immunity cannot be asserted as a defense that discovery is neither


 10
        Goodman v. Harris County, 571 F.3d 388, 396 (5th Cir. 2009).
 11
        See Renfroe v. Parker, 974 F.3d 594 (5th Cir. 2020); Sanders-Burns v. City of Plano, 594
 F.3d 366, 371 (5th Cir. 2010) (stating that qualified immunity is “a defense that is only relevant to
 individual capacity claims.”).
 12
        Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).
 13
        Wicks v. Mississippi State Employment Services, 41 F.3d 991, 994 (5th Cir. 1995); Lion
 Boulos v. Wilson, 834 F.2d 504, 507 (5th Cir. 1987).

                                                  4
Case 6:19-cv-00427-RRS-PJH Document 45 Filed 10/15/20 Page 5 of 6 PageID #: 281




 avoidable nor overly broad. Furthermore, narrowing the scope of discovery to the

 issue of qualified immunity would impede the goal of judicial economy by

 essentially requiring two discovery tracks rather than one.             Additionally, the

 defendants did not provide this Court with a specific road map for how discovery

 might be limited. They failed to suggest what areas of inquiry should be shielded

 from discovery or which persons should not be deposed at this stage of the litigation.

 But this appears to be a very fact-intensive matter. Indeed, excessive force cases are

 necessarily fact-intensive and depend upon the particular facts and circumstances

 presented.14 Here, the plaintiffs provided a rough outline of the relevant facts in their

 petitions and greater detail was set forth by the defendants in support of their motion.

 Discovering exactly what happened during the incident that led to Mr. McCoy’s

 death is critically important – not only to the issue of qualified immunity but with

 regard to all of the claims asserted by the plaintiffs. The plaintiffs and the defendants

 should have an opportunity to conduct appropriate discovery to ascertain the relevant

 facts. Additionally, Mr. McCoy’s medical records – not just those from the night he

 died but also those establishing any preexisting conditions that he might have had –

 will be critically important to the claims and defenses asserted in this lawsuit.

 Quickly discovering what is in his records is a goal that should not be impeded. The



 14
       Poole v. City of Shreveport, 691 F.3d 624, 628 (5th Cir. 2012).

                                                5
Case 6:19-cv-00427-RRS-PJH Document 45 Filed 10/15/20 Page 6 of 6 PageID #: 282




 plaintiffs also asserted a claim based on the training that the police officers received.

 The policies and manuals of the training agencies are relevant as well as the records

 related to the officers’ training and their testimony in that regard. Protecting those

 records from discovery would be unfair. Because the plaintiffs alleged that Mr.

 McCoy died because he was tasered, the officers’ training in the use of tasers and

 the manufacturers’ instructions and warning on the use of tasers is relevant and

 discoverable.

       Finally, this Court finds that any cost or inconvenience to the defendants

 resulting from the duty to respond to the plaintiffs’ discovery requests would not be

 unduly burdensome, onerous, or costly and would instead be proportional to the

 needs of the case.

                                       Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the defendants’ motion to limit discovery to the issue

 of entitlement to qualified immunity (Rec. Doc. 41) is DENIED.

       Signed at Lafayette, Louisiana, this 15th day of October 2020.



                                          ____________________________________
                                          PATRICK J. HANNA
                                          UNITED STATES MAGISTRATE JUDGE




                                            6
